Amendments submitted 6/28/22 have been entered. 
Allowance
Claims 1-4, 6, 7, 9-14, 16, 17, 19, and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
	The prior art fails to show or fairly suggest a backlight module, comprising: a blue laser diode and a laser radiation film, wherein the laser radiation film covers an entire exterior of the blue laser diode, and the laser radiation film comprises laser radiation film units disposed in multiple layers, wherein the blue laser diode emits a blue laser, and each layer of the laser radiation film units emits a red laser and green laser after the laser radiation film units are excited by the blue laser; and wherein the blue laser, the red laser, and the green laser are mixed to form white light.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2003/0127660 and US 2016/0054486 teach a single layer of red and green conversion materials that are mixed.
US 9,455,380 and US 8,207,663 teach layers of conversion materials around a source, but lack the red and green materials being mixed together.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875